BAGNERIS, J.,
concurs with reasons.
|, When factual findings are based on the credibility of witnesses, the fact finder’s decision to credit a witness’s testimony must be given great deference by the appellate court. Rosell v. ESCO, 549 So.2d 840, 844 (La.1989). Furthermore, when two permissible views of the evidence exists, the fact finder’s choice between them cannot be manifestly erroneous or clearly wrong. Id. at 845. Based on this standard of review, we are compelled to affirm the judgment. Accordingly, I must concur in the result reached.